EXHIBIT 10.1




Charter One







LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this "Agreement") entered into at Providence,
Rhode Island, as of June 12. 2008, between AMC Troy, Inc., a Michigan
corporation, with its chief executive office located at 21751 W. Eleven Mila
Road, Southfield, Michigan 48076 (the "Borrower") and Charter One, a division or
RBS Citizens, N.A., a national banking association, with an address or One
Citizens Plaza, Providence, Rhode Island 02903 (the "Bank").




FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:




1. THE LOAN




1.1.

Loan.  Subject to the terms and conditions of this Agreement, the Bank hereby
agrees to make a loan to Borrower in the original principal amount of
$1,013,270.00 (the “Loan”).  The Loan shall be evidenced by that certain Term
Note, of even date herewith (the “Note”) by AMC Troy, Inc. in favor of the Bank
in the original principal amount of $1,013,270.00.  This Agreement, the Note,
and any and all other documents, amendments or renewals executed and delivered
in connection with any of the foregoing are collectively hereinafter referred to
as the “Loan Documents”.




2. GRANT OF SECURITY INTEREST




2.1

Grant of Security Interest.  In consideration of the Bank’s extending credit and
other financial accommodations to or for the benefit of the Borrower, the
Borrower hereby grants to the Bank a security interest in, a lien on and pledge
and assignment of the Collateral (as hereinafter defined).  The security
interest granted by this Agreement is given to and shall be held by the Bank as
security for the payment and performance of all Obligations, including, without
limitation, all amounts outstanding pursuant to the Loan Documents.  

2.2

Definitions.  The following definitions shall apply:




(a)

“Bank Affiliate” shall mean “Affiliate of the Bank or any lender acting as a
participant under any loan arrangement between the Bank and the Borrower(s).
 The term “Affiliate” shall mean with respect to any person, (a) any person
which, directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such person, or (b) any person
who is a director or officer (i) of such person, (ii) of any subsidiary of such
person, or (iii) any person described in clause (a) above.  For purposes of this
definition, control of a person shall mean the power, direct of indirect, (x) to
vote 5% or more of the Capital Stock having ordinary voting power for the
election of directors (or comparable equivalent) of such person, or (y) to
direct of cause the direction of the management and policies of such person
whether by contract or otherwise.  Control may be by ownership, contract, or
otherwise.   




(b)

“Code” shall mean the Michigan Uniform Commercial Code, MCL 440.1101 et seq. as
amended from time to time.




(c)

“Collateral” shall mean all of the Borrower’s present and future right, title
and interest in and to any and all of the personal property of the Borrower
whether such property is now existing or hereafter created, acquired or arising
and wherever located from time to time, including without limitation:  




(i)

accounts;




(ii)

chattel paper;




(iii)

goods;





{A0046662.DOC}













(iv)

Inventory (specifically excluding alcoholic beverage Inventory, now existing or
later acquired);




(v)

equipment;




(vi)

fixtures;




(vii)

farm products;




(viii)

instruments;




(ix)

investment property;




(x)

documents;




(xi)

commercial tort claims;




(xii)

deposit accounts;




(xiii)

letter-of-credit rights;




(xiv)

general intangibles;




(xv)

supporting obligations; and




(xvi)

proceeds and products of the foregoing.




(d)

"Debtors" shall mean the Borrower's customers who are indebted to the Borrower.




(e)

“Obligation(s)” shall mean, without limitation, all loans, advances,
indebtedness, notes, liabilities, rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and amounts, liquidated or
unliquidated, owing by the Borrower to the Bank or any Bank Affiliate at any
time, or each and every kind, nature and description, whether arising under this
Agreement or otherwise, and whether secured or unsecured, direct or indirect
(that is, whether the same are due directly by the Borrower to the Bank or any
Bank Affiliate; or are due indirectly by the Borrower to the Bank or any Bank
Affiliate as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank or any Bank
Affiliate, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents.  Said term shall also include all interest and other charges
chargeable to the Borrower or due from the Borrower to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.   Borrower or due from the Borrower to the Bank or any Bank Affiliate
from time to time and all costs and expenses referred to in this Agreement.




(f)

“Person” or “party shall mean individuals, partnerships, corporations, limited
liability companies and all other entities.




All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.  




2.3

Ordinary Course of Business.  The Bank hereby authorizes and permits the
Borrower to hold, process, sell, use or consume in the manufacture or processing
of finished goods, or otherwise dispose of inventory for fair consideration, all
in the ordinary course of the Borrower’s business, excluding, without
limitation, sales to creditors or in bulk or sales or other dispositions
occurring under circumstances which would or could create any lien or interest
adverse to the Bank’s security interest or other right hereunder in the proceeds
resulting therefrom.  The Bank also hereby authorizes and permits the Borrower
to receive from the Debtors all amounts due as proceeds of the Collateral at the
Borrower’s own cost and expense, and also liability, if any, subject to the
direction and control of thee Bank at all times; and the Bank may at any time,
without cause or notice, and whether or not an Event of Default has occurred or
demand has been made, terminate all or any part of the authority and permission
herein or elsewhere in this Agreement granted to the Borrower with reference to
the Collateral, and notify Debtors to make all payments due as proceeds of the
Collateral to the Bank.  Until bank shall otherwise notify Borrower, all
proceeds of and collections of Collateral shall be retained by Borrower and used
solely for the ordinary and usual operation of Borrower’s business.  From and
after notice by Bank to Borrower, all proceeds of and collections of the
Collateral shall be held in trust by Borrower for Bank and shall not be
commingled with Borrower’s other funds or deposited in any Bank account of
Borrower; and Borrower agrees to deliver to Bank on the dates of receipt





2













thereof by Borrower, duly endorsed to Bank or to bearer, or assigned to Bank, as
may be appropriate, all proceeds of the Collateral in the identical form
received by Borrower.  




2.4

Allowances.  Absent an Event of Default the Borrower may grant such allowances
or other adjustments to Debtors (exclusive of extending the time for payment of
any item which shall not be done without first obtaining the Bank’s written
consent in each instance) as the Borrower may reasonably deem to accord with
sound business practice, including, without limiting the generality of the
foregoing, accepting the return of all or any part of the inventory (subject to
the provisions set forth in this Agreement with reference to returned
inventory).




2.5

Records.  The Borrower shall hold its books and records relating to the
Collateral segregated from all the Borrower’s other books and records in a
manner satisfactory to the Bank; and shall deliver to the Bank from time to time
promptly at its request all invoices, original documents of title, contracts,
chattel paper, instruments and any other writings relating thereto, and other
evidence of performance of contract, or evidence of shipment or delivery of the
merchandise or of the rendering of services; and the Borrower will deliver to
the Bank promptly at the Bank’s request from time to time additional copies of
any or all such papers or writings, and such other information with respect to
any of the Collateral and such schedules of inventory, schedules or accounts and
such other writings as the bank may in its sole discretion deem to be necessary
or effectual to evidence any loan hereunder or the Bank’s security interest in
the Collateral.




2.6

Legends.  The Borrower shall promptly make, stamp or record such entries or
legends on the Borrower’s books and records or on any of the Collateral
(including, without limitation, chattel paper) as Bank shall request from time
to time, to indicate and disclose that Bank has a security interest in such
Collateral.




2.7

Inspection.  The Bank, or its representatives, at any time from time to time,
shall have the right at the sole cost and expense of Borrower, and the Borrower
will permit the Bank and/or its representatives: (a) to examine, check make
copies of or extracts from any of the Borrower’s books, records and files
(including, without limitation, orders and original correspondence); (b) to
perform field exams or otherwise inspect and examine the Collateral and to
check, test or appraise the same as to quality, quantity, value and condition;
and (c) to verify the Collateral or any portion or portions thereof or the
Borrower’s compliance with the provisions of this Agreement.  




2.8

Purchase Money Security Interests.  To the extent the Borrower uses proceeds of
any loans to purchase Collateral, the repayment of such loans shall be on the
“first-in-first-out” basis so that the portion of the loan used to purchase a
particular item of Collateral shall be repaid in the order in which Borrower
purchased such item of Collateral.




2.9

Search Reports.  Bank shall receive prior to the date of this Agreement UCC
search results under all names used by the Borrower during the Prior five (5)
years, from each jurisdiction where any Collateral is located, from the State,
if any, where the Borrower is organized and registered (as such terms are used
in the Cod), and the State where the Borrower’s chief executive office is
located.  The Search results shall confirm that the security interest in the
Collateral granted Bank hereunder is prior to all other security interests in
favor of any other Person.  




3. REPRESENTATIONS AND WARRANTIES




3.1

Organization and Qualification.  Borrower is a duly organized and validly
existing corporation under the laws of the State of its Incorporation with the
exact legal name set forth in the first paragraph of this Agreement.  Borrower
is in good standing under the laws of said State, has the power to own its
property and conduct its business as now conducted and as currently proposed to
be conducted, and is duly qualified to do business under the laws of each state
where the nature of the business done or property owned requires such
qualification.  




3.2

Subsidiaries.  Borrower has no subsidiaries other than as previously
specifically consented to in writing by the Bank, if any, and the Borrower has
never consolidated, merged or acquired substantially all of the assets of any
other entity or person other than as previously specifically consented to in
writing by the Bank, if any.  




3.3

Corporate Records.  Borrower’s corporate charter, articles or certificate of
organization or incorporation and all amendments thereto have been duly filed
and are in proper order.  All outstanding capital stock issued by the Borrower
was and is properly issued and all books and records of the Borrower, including
but not limited to its minute books, bylaws and books of account, are accurate
and up to date and will be so maintained.  




3.4

Title to Properties; Absence of Liens.  Borrower has rights in or the power to
transfer the Collateral and it has good and clear record and marketable title to
all of its properties and assets, and all of its properties and assets including
the Collateral are free and clear of all mortgages, liens, pledges, charges,
encumbrances and setoffs, other than the security interest therein granted to
the Bank and those mortgages, deeds of trust, leases of personal property and
security interests previously specifically consented to in writing by the Bank.
 








3













3.5

Places of Business.  Borrower’s chief executive office is correctly stated in
the preamble to this Agreement, and Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each of
its other places of business, and shall not change the location of such chief
executive office or open or close, move or change any existing or new place of
business without giving the Bank at least thirty (30) days prior written notice
thereof.  




3.6

Valid Obligations.  The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate action and each
represents a legal, valid and binding obligation of Borrower and is fully
enforceable according to its terms, except as limited by laws relating to the
enforcement of creditors’ rights.  




3.7

Conflicts.  There is no provision in Borrower’s organizational or charter
documents, if any, or in any indenture, contract of agreement to which Borrower
is a party which prohibits, limits or restricts the execution, deliver or
performance of the Loan Documents.  




3.8

Governmental Approvals.  The execution, delivery and performance of the Loan
Documents does not require any approval of or filing with any governmental
agency or authority.  




3.9

Litigation, etc.  There are no actions, claims or proceedings pending or to the
knowledge of Borrower threatened against Borrower which might materially
adversely affect the ability of Borrower to conduct its business or to pay or
perform the Obligations.  




3.10

Accounts and Contract Rights.  All accounts arise out of legally enforceable and
existing contract, and represent unconditional and undisputed bona fide
indebtedness by a Debtor, and are not and will not be subject to any discount
(except such case or trade discount as may be shown on any invoice, contract or
other writing delivered to the Bank).  No contract right, account general
intangible or chattel paper is or will be represented by any note or other
instrument, and no contract right, account or general intangible is, or will be
represented by any conditional or installment sales obligation or other chattel
paper, except such instruments or chattel paper as have been or immediately upon
receipt by the Borrower will be delivered to the Bank (duly endorsed or
assigned), such deliver, in the case of chattel paper, to include all executed
copies except those in the possession of the installment buyer and any security
for or guaranty of any of the Collateral shall be delivered to the Bank
immediately upon receipt thereof by the Borrower, with such assignments and
endorsements thereof as the Bank may request.  




3.11

Title to Collateral.  At the date hereof the Borrower is (and as to Collateral
that the Borrower may acquire after the date here of, will be) the lawful owner
of the Collateral, and the Collateral and each item thereof is, will be and
shall continue to be free of all restrictions, liens, encumbrances or other
rights, title or interests (other than the security interest therein granted to
the Bank), credits, defenses, recoupments, set-offs or counterclaims whatsoever.
 The Borrower has and will have full power and authority to grant to the Bank a
security interest in the Collateral and the Borrower has not transferred,
transfer, assign, sold, pledged, encumbered, subjected to lien or granted any
security interest in, and will not transfer, assign, sell (except sales or other
dispositions in the ordinary course of business in respect to security interest
in any of the Collateral (or any of the Borrower’s right, title or interest
therein), to any person other than the Bank.  The Collateral is and will be
valid and genuine in all respects.  The Borrower will warrant and defend the
Bank’s right to and interest in the Collateral against all claims and demands of
all persons whatsoever.  




3.12

Location of Collateral.  Except for sale, processing, use, consumption or other
disposition in the ordinary course of business, the Borrower will keep all
inventory and equipment only at locations specified in this Agreement or
specified to the Bank in writing.  The Borrower shall, during the term of this
Agreement, keep the Bank currently and accurately informed in writing of each
location where the Borrower’s records relating to its accounts and contract
rights, respectively, are kept, and shall not remove such records or any of them
to another location without giving the Bank at least thirty (30) days prior
written notice thereof.  




3.13

Third Parties.  The Bank shall not be deemed to have assumed any liability or
responsibility to the Borrower or any third person for the correctness, validity
or genuineness of any instruments or documents that may be released or endorsed
to the Borrower by the Bank (which shall automatically be deemed to be without
recourse to the Bank in any event) or for the existence, character, quantity,
quality, condition, value or delivery of any goods purporting to be represented
by any such documents; and the Bank, by accepting such security interest in the
Collateral, or by releasing any Collateral to the Borrower, shall not be deemed
to have assumed any obligation or liability to any supplier or Debtor or to any
other third party, and the Borrower agrees to indemnify and defend the Bank and
hold it harmless in respect to any claim or proceeding arising out of any mater
referred to in this paragraph.  




3.14

Payment of Accounts.  Each account or other item of Collateral, other than
inventory and equipment, will be paid in full on or before the date shown as its
due date in the schedule of Collateral, in the copy of the invoice(s) relating
to the account or other Collateral or in contracts, relating thereto.  Upon any
suspension of business, assignment or trust mortgage for the benefit of
creditors, dissolution, petition in receivership or under any chapter of the
Bankruptcy Code as amended form time to time by





4













or against any Debtor, any Debtor becoming insolvent or unable to pay its debts
as they mature or any other act of the same or different nature amounting to a
business failure, the Borrower will immediately notify the Bank thereof.  




3.15

Taxes.  The Borrower has filed all Federal, state and other tax returns required
to be filed (except for such returns for which current and valid extensions have
been filed), and all taxes, assessments and other governmental charges due from
the Borrower have been fully paid.  The Borrower has established on its books
reserves adequate for the payment of all Federal, state and other tax liability
(if any).




3.16

Use of Proceeds.  No portion of any loan is to be used for (i) the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family or household
purposes.  The Collateral is not used or acquired primarily for personal, family
or household purposes.  




3.17

Environmental.  As of the date hereof neither the Borrower nor any of Borrower’s
agents, employees or independent contractors (1) have causes or are aware of a
release or threat of release of Hazardous Materials (as defined herein) on any
of the premises or personal property owned or controlled by Borrower
(“Controlled Property”) or any property abutting Controlled Property (“Abutting
Property”), which could give rise to liability under any Environmental Law (as
defined here) or any other Federal, state or local law, rule or regulation; (2)
have arranged for the transport of or transported any Hazardous Materials in a
manner as to violate, or result in potential liabilities under, any
Environmental Law; (3) have received any notice, order or demand from the
Environmental Protection Agency or any other Federal, state or local agency
under any Environmental Law; (4) have incurred any liability under any
Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by an Federal,
state or local agency for possible violations of any Environmental Law.  




To the best of Borrower’s knowledge, neither Borrower, not any prior owner or
tenant of any Controlled Property, committed or omitted any act which caused the
release of Hazardous Materials on such Controlled Property which could give rise
to a lien thereon by any Federal, state or local government.  No notice or
statement of claim or lien affecting any Controlled Property has been recorded
or filed in any public records by any Federal, state or local government for
costs, penalties, fines or other charges as to such property.  All notices,
permits, licenses or similar authorizations, if any, required to be obtained or
filed in connection with the ownership, operation, or use of the Controlled
Property, including without limitation, the past or present generation,
treatment, storage, disposal or release of any Hazardous Materials into the
environment, have been duly obtained or filed.  




Borrower agrees to indemnify and hold the Bank and any Bank Affiliate harmless
from all liability, loss, cost, damage and expense, including attorney fees and
costs of litigation, arising from any and all its violations of any
Environmental Law (including those arising from any lien by and Federal, state
or local government arising form the presence of Hazardous Materials) or from
the presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of Borrower.  Borrower further agrees to
reimburse Bank upon demand for any costs incurred by Bank in connection with the
foregoing.  Borrower agrees that its obligations hereunder shall be continuous
and shall survive the repayment of all debts to Bank and shall continue so long
as a valid claim may be lawfully asserted against the Bank.




The term “Hazardous Materials” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.




The term “Environmental Law” means any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protecting of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs or remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
 The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal; the Clean
Water Act; the Clean Air Act, the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the





5













Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and the Natural Resources and Environmental
Protection Act, MCL, Chapter 324.




4. AFFIRMATIVE COVENANTS




4.1

Payments and Performance.  Borrower will duly and punctually pay all Obligations
becoming due to the Bank and will duly and punctually perform all Obligations on
its part to be done or performed under this Agreement.  




4.2

Books and Records; Inspection.  Borrower will at all times keep proper books of
account in which full, true and correct entries will be made of its transactions
in accordance with generally accepted accounting principles, consistently
applied and which are, in the opinion of a Certified Public Accountant
acceptable to Bank, adequate to determine fairly the financial condition and the
results of operations of Borrower.  Borrower will at all reasonable times make
its books and records available in its offices for inspection, examination and
duplication by the Bank and the Bank’s representative and will permit inspection
of the Collateral and all of its properties by the Bank and all the Bank’s
representatives.  Borrower will from time to time furnish the Bank with such
information and statements as the Bank may request in its sole discretion with
respect to the Obligations or the Bank’s security interest in the Collateral.
 Borrower shall, during the term of this Agreement, keep the Bank currently and
accurately informed in writing of each location where Borrower’s records
relating to its accounts and contract rights are kept, and shall not remove such
records to another location without giving the Bank at least thirty (30) days
prior written notice thereof.  




4.3

Financial Statements.  Borrower will furnish to Bank:




(a)

as soon as available to Borrower, but in any event within 15 days after tile
close of each month, a full and complete signed copy  of financial statements,
prepared by certified public accountants acceptable to Bank, which shall include
a balance sheet of the Borrower, as at the end of such month, and statement of
profit and loss or the Borrower reflecting the results of its operations during
such month, bearing the opinion of such certified public accountants and
prepared on a compiled basis in accordance with generally accepted accounting
principles, consistently applied, subject to year-end adjustments;




(b)

from time to time, such financial data and information about Borrower as Bank
may reasonably request; and




(c)

any financial data and information about any guarantors of the Obligations as
Bank may reasonably request.




4.4

Conduct of Business.  The Borrower will maintain its existence in good standing
and comply with all laws and regulations of the United States and of any state
or states thereof and or any political subdivision thereof, and of any
governmental authority which may be applicable to it or to its business;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which reserves have
been established and are being maintained.




4.5

Notice to Account Debtors.  The Borrower agrees, at the request of the Bank, to
notify all or any of the Debtors in writing of the Bank's security interest in
the Collateral in whatever manner the Bank requests and, hereby authorizes the
Bank to notify all or any of the Debtors of the Bank's security interest in the
Borrower's accounts at the Borrower's expense.




4.6

Contact with Accountant.  The Borrower hereby authorizes the Bank to directly
contact and communicate with any accountant employed by Borrower in connection
with the review and/or maintenance of Borrower's books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Bank, and said accountant is hereby deemed authorized and instructed by
Borrower to provide the Bank with such books and records and to cooperate fully
with the· Bank and provide the Bank with such other information as it shall
reasonably request.

 

4.7

Operating and Deposit Accounts.  The Borrower shall maintain with the Bank its
primary operating and deposit accounts.  At the option of the Bank, all loan
payments and leas will automatically be debited from the Borrower's primary
operating account and all advances will automatically be credited to the
Borrower's primary operating account.




4.8

Taxes.  Borrower will promptly pay all real and personal property faxes,
assessments and charges and all franchise, income, unemployment, retirement
benefits, withholding, sales and other taxes assessed against it or payable by
it before delinquent; provided that this covenant shall not apply to any tax
assessment or charge which is being contested in good faith and with respect to
which reserves have been established and are being maintained. The Bank may, at
its option, from time to time, discharge any taxes, liens or encumbrances of any
of the Collateral, and the Borrower will pay to the Bank on demand or the Bank
in its sole discretion may charge to the Borrower all amounts so paid or
incurred by it.








6













4.9

Maintenance.  Borrower will keep and maintain the Collateral and its other
properties, if any, in good repair, working order and condition. Borrower will
immediately notify the Bank of any loss or damage to or any occurrences which
would adversely affect the value of any Collateral.  The Bank may, at its
option, from time to time, take any other action that the Bank may deem proper
to repair, maintain or preserve any of the Collateral, and the Borrower will pay
to the Bank on demand or the Bank in its sole discretion may Charge to the
Borrower all amounts so paid or incurred by it.




4.10

Insurance.  Borrower will maintain in force property and casualty insurance on
all Collateral and any other property of the Borrower, if any, against risks
customarily insured against by companies engaged in businesses similar to that
of the Borrower containing such terms and written by such companies as may be
satisfactory to the Bank, such insurance to be payable to the Bank as its
interest may appear in the event of loss and to name the Bank as insured
pursuant to a standard loss payee clause: no loss shall be adjusted thereunder
without the Bank's approval; and all such policies shall provide that they may
not be canceled without first giving at least ten (10) days written notice of
cancellation to the Bank. In the event that the Borrower fails to provide
evidence of such insurance, the Bank may, at its option, secure such insurance
and charge the cost thereof to the Borrower.  At the option of the Bank, all
insurance proceeds received from any loss or damage to any of the Collateral
shall be applied either to the replacement or repair thereof or as a payment on
account of the Obligations.  From and after the occurrence of an Event of
Default, the Bank is authorized to cancel any insurance maintained hereunder and
apply any returned or unearned premiums, all of which are hereby assigned to the
Bank, as a payment on account of the Obligations.




4.11

Notification of Default.  Immediately upon becoming aware of the existence of
any condition or event which constitutes an Event of Default, or any condition
or event which would upon notice or lapse of time, or both, constitute an Event
of Default, Borrower shall give Bank written notice thereof specifying the
nature and duration thereof and the action being or proposed to be taken with
respect thereto.




4. 12

Notification of Material Litigation.  Borrower will immediately notify the Bank
in writing of any litigation or of any investigative proceedings of a
governmental agency or authority commenced or threatened against it which would
or might be materially adverse to the financial condition of Borrower or any
guarantor of the Obligations.

4.13

Notification of Franchise rating Downgrade.  Borrower will notify the Bank in
writing within thirty days of the occurrence of any downgrade in the franchise
rating of the Borrower by Buffalo Wild Wings.




4.14

Pension Plans.  With respect to any pension or benefit plan maintained by
Borrower, or to which Borrower contributes ("Plan"), the benefits under which
are guarantied, in whole or in part, by the Pension Benefit Guaranty Corporation
created by the Employee Retirement Income Security Act of 1974, P.L. 93-406, as
amended (“ERISA”) or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation ("Pension Benefit Guaranty
Corporation"), Borrower will (a) fund each Plan as required by the provisions of
Section 412 of the Internal Revenue Code of 1986, as amended; (b) cause each
Plan to pay all benefits when due; (c) furnish Bank (i) promptly with a copy of
any notice of each Plan's termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date at submission to the Department or Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Internal Revenue Code of 1986, as amended and
(iii) notice of any Reportable Event as such term is defined by the Pension
Benefit Guaranty Corporation to protect against employer liability upon
termination of a guarantied pension plan, if available to Borrower.




5. NEGATIVE COVENANTS




5.1

Financial Covenants.  The Borrower will not at any time or during any fiscal
period (as applicable) fail to be in compliance with any of the financial
covenants in this section.




(a)

Definitions. The following definitions shall apply to this Section:




(i)

"Capital Expenditures" ("CAPEX") shall mean for any period, all acquisitions of
machinery, equipment, land, leasehold, buildings, improvements and all other
expenditures considered to be for fixed assets under GAAP, consistently applied.
 Where an asset is acquired under a capital lease, the amount required to be
capitalized shall be considered a capital expenditure during the first year of
the lease.




(ii)

"Current Maturity of Long-Term Debt" ("CMLTD") shall mean, for any period, the
current scheduled principal or capital lease payments required to be paid during
the applicable period.




(iii)

“Distribution” shall mean all cash dividends to shareholders, and all cash
distributions to shareholders of Subchapter S corporations, to partners of
partnerships, to members of limited liability companies or to beneficiaries of
trusts.





7
















(iv)

"Earnings” shall mean earnings as defined under GAAP.




(v)

"EBITOA" shall mea, for any period, earnings from continuing operations before
payment or federal, state and local income taxes, plus Interest Expense,
depreciation and amortization, in each case for such period, computed and
calculated in accordance with GMP.




(vi}

"Funded Indebtedness" shall mean, as of the date of determination thereof, all
borrowed money as reflected in the most recent financial statements in the form
required by this Agreement.




(vii)

"GAAP" shall mean generally accepted accounting principles in effect from time
to time in the United States.




(viii)

"Interest Expense” shall mean, for any period, ordinary, regular, recurring and
continuing expenses for interest on all borrowed money.




(ix)

“Unfinanced CAPEX" shall mean, for any period, Capital Expenditures less new
long-term indebtedness issued during such period to fund the Capital
Expenditures.




(x)

“Corporate Guarantors" shall mean Diversified Restaurant Holdings. Inc., AMC
Wings, Inc., AMC Petoskey, Inc., TMA Enterprises of Ferndale, LLC, AMC Grand
Blanc, Inc.,  Flyer Enterprises, Inc. and AMC Group, Inc.




(b)

EBITDA (after Taxes, Distributions and Unfinanced CAPEX) to Interest Expense
plus CMLTD. The Borrower and Corporate Guarantors on a combined basis shall not
permit the ratio of its EBITDA, minus taxes paid in cash, Distributions,
shareholder advances, increases in inter-company or affiliated company
receivables and Unfinanced CAPEX, to Interest Expanse plus CMLTD, to be less
than (i) 1.0 to 1.0 at June 10, 2008; (ii) 1.1 to 1.0 at September 30, 2008 and
(iii) 1.2 to 1.0 at December 31, 2008 and thereafter for the 4 consecutive
fiscal quarters ending at the end of each fiscal quarter.




(c)

 

Funded Debt to EBITDA. The Borrower and Corporate Guarantors on a combined basis
shall not permit the ratio of its Funded Indebtedness to EBITDA to be greater
than 3.5 to1.0 for any fiscal year beginning June 30, 2008.  Only ESITOA and
funded debt of stores open for a period more than three months will be used in
covenant.




5.2

Limitations on Indebtedness.  Borrower shall not issue any evidence of
Indebtedness of create, assume, guarantee, become contingently liable for, or
suffer to exist indebtedness in addition to indebtedness to the Bank, except (i)
indebtedness or liabilities of Borrower, other than for money borrowed, incurred
or arising in the ordinary course of business; and (ii) future indebtedness to
Borrower, to officers or owners of the Borrower which is expressly subordinated
to the indebtedness of the Borrower to the Bank in form and substance acceptable
to the Bank.




5.3

Sale of Interest.  There shall not be any sale or transfer of ownership of any
interest in the Borrower without the Bank’s prior written consent.




5.4

Loans or Advances.  Borrower shall not make any loans or advances to any
individual, partnership, corporation, limited liability company, trust or other
organization or person, including without limitation its officers and employees;
provided, however, that Borrower may make advances to its employees, including
its officers, with respect to expenses incurred or to be incurred by such
employees in the ordinary course of business which expenses are reimbursable by
Borrower; and provided further, however, that Borrower may extend credit in the
ordinary course of business in accordance with customary trade practices.




5.5

 Dividends and Distributions.  Borrower shall not, without prior written consent
of the Bank, pay any dividends on or make any distribution on account of any
class of Borrowers capital stock in cash or in property (other than additional
shares of such stock), or redeem, purchase or otherwise acquire, directly or
indirectly, any of such stock, except, so long as Borrower is not in default
hereunder, if Borrower is a Subchapter S corporation, under the regulations of
the Internal Revenue Service of the United States, distributions to the
Shareholders of Borrower in such amounts as are necessary to pay the tax
liability of such Shareholders due as a result of such Shareholders’ interest in
the Borrower.




5.6

Investments.  The Borrower shall not make investments in, or advances to, any
individual, partnership, corporation, limited liability company, trust or other
organization or person other than as previously specifically consented to in
writing by the Bank. The Borrower will not purchase or otherwise Invest in or
hold securities, non-operating real estate or other non-operating assets or
purchase all or substantially all the assets of any entity other than as
previously specifically  consented to in writing by the Bank.




5.7

Merger.  Borrower will not merge or consolidate or be merged or consolidated
with or into any other entity.





8
















5.8

Capital Expenditures.  The Borrower shall not, directly or indirectly, make or
commit to make capital expenditures by lease, purchase, or otherwise, except in
the ordinary and usual course of business for the purpose of replacing
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in the Borrower's
business.




5.9

Sale of Assets.  Borrower shall not sell, lease or otherwise dispose of any of
its assets, except in the ordinary and usual course or business and except for
the purpose of replacing machinery, equipment or other personal property which,
as a consequence of wear, duplication or obsolescence is no longer used or
necessary in the Borrower's business, provided that fair consideration is
received therefor; provided, however, in no event shall "the Borrower sell,
lease or otherwise dispose of any equipment purchased with the proceeds of any
loans made by the Bank.




5.10

Restriction on Liens.  Borrower shall not grant any security interest in, or
mortgage of, any of its properties or assets including the Collateral.  Borrower
shall not enter into any agreement with any parson other than 11m Bank that
prohibits the Borrower from granting any security interest in, or mortgage of,
any of its properties or assets including the Collateral.




5.11

Other Business.  Borrower shall not engage in any business other than the
business in which it is currently engaged or a business reasonably allied
thereto.




5.12

Change of Name, etc.  Borrower shall not change its legal name or the State or
the type of its organization without giving the Bank at least 30 days prior
written notice thereof.




6. DEFAULT




6.1

Default.

"Event of Default" shall mean the occurrence of one or more or any 01 the
following events:




(a)

default of any liability, obligation, covenant or undertaking or the Borrower or
any guarantor of the Obligations to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of
principal or interest or default of the Borrower or any guarantor of the
Obligations under any other loan Document or any other agreement with the Bank;

 

(b)

failure of the Borrower or any guarantor of the Obligations to maintain
aggregate collateral security value satisfactory to the Bank;




(c)

default of any material liability, obligation or undertaking of the Borrower or
any guarantor of the Obligations to any other party;

(d)

if any statement, representation or warranty heretofore, now or hereafter made
by the Borrower or any guarantor of the Obligations in connection with this
Agreement or in any supporting financial statement of the Borrower or any
guarantor of the Obligations shall be determined by the Bank to have been false
or misleading in any material respect when made;




(e)

if the Borrower or any guarantor of the Obligations is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or its ceasing to carry on actively its
present business or the appointment of a receiver for its property;




(f)

the death of the Borrower or any guarantor of the Obligations and, if the
Borrower or any guarantor of the Obligations is a partnership or limited
liability company, the death of any partner or member;

 

(g)

the institution by or against the Borrower or any guarantor of the Obligations
of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or any other
law in which the Borrower or any guarantor of the Obligations s alleged to be
insolvent or unable to pay its debts as they mature, or the making by the
Borrower or any guarantor of the Obligations of an assignment for the benefit of
creditors or the granting by the Borrower or any guarantor of the Obligations of
a trust mortgage for the benefit of the creditors;




(h)

the service upon the Bank of a writ in which the Bank is named as trustee of the
Borrower or any guarantor or the Obligations;




(i)

a judgment or judgments for the payment of money shall be rendered against the
Borrower or any guarantor of the Obligations, and any such judgment shall remain
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution;




(j)

any levy, lien (including mechanics lien), seizures, attachment, execution or
similar process shall be issued or levied on any of the property of the Borrower
or any guarantor of the Obligations;








9













(k)

a downgrade of the Borrower's franchise rating with Buffalo Wild Wings to a
status of “not qualified to expand” which downgrade is not cured within the time
permitted for such cure in the franchise Agreement between the Borrower and
Buffalo Wild Wings;




(l)

the termination or revocation of any guaranty of the Obligations; or




(m)

the occurrence of such a change in the condition or affairs (financial or
otherwise) of the Borrower or any guarantor of the obligations, or the
occurrence of any other event or circumstance, such that the Bank, in its sole
discretion, deems that it is insecure or that the prospects for timely or full
payment r performance of any obligation of the Borrower or any guarantor of the
Obligations to the Bank has been or may be impaired.  




6.2

Acceleration.  If an Event of Default shall occur, at the election of the Bank,
all Obligations shall become immediately due and payable without notice or
demand, except with respect to Obligations payable on DEMAND, which shall be due
and payable on DEMAND, whether or not an Event of Default has occurred.   




The Bank is hereby authorized, at Its election, alter an Event of Default or
after Demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to lake possession and/or sell or
otherwise dispose of all or any of the Collateral at public or private sale; and
the Bank may also exercise any and all other rights and remedies of a secured
party under the Code or which are otherwise accorded to it in equity or at law,
all as Bank may determine, and such exercise of rights in compliance with the
requirements of law will not be considered adversely to affect the commercial
reasonableness of any sale or other disposition of the Collateral.  If notice of
a sale or other action by the Bank is required by applicable law, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Borrower agrees that ten (10)
days written notice to the Borrower, or the shortest period of written notice
permitted by such law, whichever is smaller, shall be sufficient notice; and
that to the extent permitted by law, the Bank, its officers, attorneys and
agents may bid and become purchasers at any such sale, if public, and may
purchase at any private sale any of the Collateral that is of a type customarily
sold on a recognized market or which is the subject of widely distributed
standard price quotations.  Any sale (public or private) shall be without
warranty and free from any right of redemption, which the Borrower shall waive
and release after default upon the Bank’s request therefore, and may be free of
any warranties as to the Collateral if Bank shall so decide.  No purchaser at
any sale (public or private) shall be responsible for the application of the
purchase money.  Any balance of the net proceeds of sale remaining after paying
all Obligations of the Borrower to the Bank shall be returned to such other
party as may be legally entitled thereto; and if there is a deficiency, the
Borrower shall be responsible for repayment of the same, with interest.  Upon
demand by the Bank, the Borrower shall assemble the Collateral and make it
available to the Bank at a place designated by the Bank which is reasonably
convenient to the Bank and the Borrower.  The Borrower hereby acknowledges that
the Bank has extended credit and other financial accommodations to the Borrower
upon reliance of the Borrower’s granting the Bank the rights and remedies
contained in this Agreement including without limitation the right to take
immediate possession of the Collateral upon the occurrence of an Event of
Default or after DEMAND with respect to Obligations payable on DEMAND and the
Borrower hereby acknowledges that the Bank is entitled to equitable and
injunctive relief to enforce any of its rights and remedies hereunder or under
the Code and the Borrower hereby waives any defense to such equitable or
injunctive relief based upon any allegation of the absence of irreparable harm
to the Bank.




The Bank shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Collateral subject to the
security interest created hereby), or guarantees of, the Obligations or any of
them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising. To the extent that it lawfully may do so, the Borrower hereby agrees
that it will not invoke and irrevocably waives the benefits of any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Bank's rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any at the Obligations is secured or
guaranteed. Except as required by applicable law, the Bank shall have no duty as
to the collection or protection of the Collateral or any income thereon, no as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof.  




6.3

Power of Attorney.  The Borrower hereby irrevocably constitutes and appoints the
Bank as the Borrower's true and lawful attorney, with full power of
substitution, at the sole cost and expense of the Borrower but for the sole
benefit of the Bank, upon the occurrence or an Event of Default or altar DEMAND
with respect to Obligations payable on DEMAND, to convert the Collateral into
cash, including, without limitation, completing the manufacture or processing of
work in process, and the sale (either public or private)( of all or any portion
or portions of the inventory and other Collateral; to enforce collection of
Collateral, either in its own name or in the name of the Borrower, including
without limitation, executing releases or waivers, compromising or settling with
any Debtors and prosecuting, defending, compromising or releasing any action
relating to the Collateral; to receive, upon and dispose of all mail addressed
to the Borrower and to make therefrom any remittances r proceeds of Collateral
in which the Bank has a security interest; to notify Post Office authorities to
change the address for delivery of mail addressed to the Borrower to such
address as the Bank shall designate; to





10













endorse the name of the Borrower in favor of the Bank upon any and all checks,
drafts, money orders, notes acceptances or other instruments of the same or
different nature; to sign and endorse the name of the Borrower on and to receive
as secured party any of the collateral, any invoices, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title of the same or different nature relating to the Collateral;
to sign the name of the Borrower on any notice of the Debtors or on verification
of the Collateral; and to sign, if necessary, and file or record on behalf of
the Borrower any financing or other statement in order to  perfect or protect
the Bank's security interest. The Bank shall not be obliged to do any of the
acts or exercise any of the powers hereinabove authorized, but if the Bank
elects to do any such act or exercise any such power, it shall not be
accountable for more than it actually receives as a result of such exercise of
power, and it shall not be responsible to the Borrower except for its own gross
negligence or willful misconduct. All powers conferred upon the Bank by this
Agreement, being coupled with an interest, shall be irrevocable so long as any
Obligation of the Borrower or any guarantor or surety to the Bank shall remain
unpaid or the Bank is obligated under this Agreement to extend any credit to the
Borrower.




6.4

Non-exclusive Remedies.  All of the Bank's rights and remedies not only under
the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank al such time or times and In Such order of preference as
the Bank in its sale discretion may determine.




6.5

Reassignment to Borrower.  Whenever the Bank deems it desirable that any legal
action be instilled with respect to any Collateral or that any other action be
taken in any attempt to effectuate collection of any Collateral, the Bank may
reassign the item in question to the Borrower (and if the Bank shall execute any
such reassignment, it shall automatically be deemed to be without recourse to
the Bank in any event) and require the Borrower to proceed with such legal or
other action at the Borrower's sole liability, cost and expense, in which event
all amounts collected by the Borrower on such item shall nevertheless be subject
to the Bank's security Interest.




7. MISCELLANEOUS




7.1

Waivers.  The Borrower waives notice of intent to accelerate, notice of
acceleration, notice of non-payment, demand, presentment, protest or notice of
protest of the Obligations, and all other notice, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.




7.2

Waiver of Homestead.  To the maximum extent permitted under applicable law, the
Borrower hereby waives and terminates any homestead rights and/or exemption
respecting any of its property under the provisions of any applicable homestead
laws, including without limitation, MCL 600.6023.




7.3

Severability.  If any provision of this Agreement or portion of such provision r
the application thereof to any person or circumstance shall to any extent be
held invalid or unenforceable, the remainder of this Agreement (or the remainder
of such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.  




7.4

Deposit Collateral.  The Borrower hereby grants to the Bank a continuing lien
and security interest in any and all deposits or other sums at any time credited
by or due from the Bank or any Bank Affiliate to the Borrower and any cash,
securities, instruments or other property of the Borrower in the possession of
the Bank or any Bank Affiliate, whether for safekeeping or otherwise, or in
transit to or from the Bank or any Bank Affiliate (regardless of the reason the
Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and
punctual payment and performance of all of the liabilities and obligations of
the Borrower to the Bank or any Bank Affiliate and such deposits and other sums
may be applied or set off against such liabilities and obligations of the
Borrower to the Bank or any Bank Affiliate at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank or any Bank Affiliate.  




7.5

Indemnification.  The Borrower shall indemnify, defend and hold the Bank and any
Bank Affiliate and their directors, officers, employees, agents and attorneys
(each an “Indemnitee”) harmless of and from any claim brought or threatened
against any Indemnitee by the Borrower, any guarantor or endorser of the
Obligations, or any other person (as well as from reasonable attorneys’ fees and
expenses in connection therewith) on account of the Bank’s relationship with the
Borrower, or any guarantor or endorser of the Obligations (each of which may be
defended, compromised, settled or pursued by the Bank with counsel of the Bank’s
election, but as the expense of the Borrower), except for any claim arising out
of the gross negligence or willful misconduct of the Bank.  The within
indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.




7.6

Costs and Expenses.  The Borrower shall pay to the Bank on demand any and all
costs and expenses (including, without limitation, reasonable attorneys' lees
and disbursements. court costs, litigation and other expenses) incurred or paid
by the Bank in establishing, maintaining, protecting or enforcing any of the
Bank's rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank's
security interest in, title or right to





11













the Collateral or in collecting or attempting to collect or enforcing or
attempting to enforce payment of the Obligations.

 

7.7

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which shall constitute but on
agreement.




7.8

Complete Agreement.  This Agreement and the other Loan Documents constitute the
entire agreement and understanding between and among the parties hereto relating
to the subject matter hereof, and supersedes all prior proposals, negotiations,
agreements and understandings among the parties hereto with respect to such
subject matter.  




7.9

Binding Effect of Agreement.  This Agreement shall be binding open and inure to
the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank.  The Bank may transfer and assign this
Agreement and deliver the Collateral the assignee, who shall thereupon have all
of the rights of the Bank; and the Bank shall then be relieved and discharged of
any responsibility or liability with respect to this Agreement and the
Collateral.  The Borrower may not assign or transfer any of its rights or
obligations under this Agreement except as expressly provided herein or in the
other Loan Documents, nothing, expressed or implied is intended to confer upon
any party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

7.10

Further Assurances.  Borrower will from time to time execute and deliver to Bank
such documents, and take or cause to be taken, all such other or further action,
as Bank may request in order to effect and confirm or vest more securely in Bank
all rights contemplated by this Agreement and the other Loan Documents
(including, without limitations, to correct clerical errors) or to vest more
fully in or assure to the Bank the security interest in the Collateral granted
to the Bank by this Agreement or to Comply with applicable statute or law and to
facilitate the collection of the Collateral (including, without limitation, the
execution of stock transfer orders and stock powers, endorsement of promissory
notes and instruments and notifications to obligors on the Collateral).  To the
extent permitted by applicable law, Borrower authorizes the Bank to file
financing statements, continuation statements or amendments, and any such
financing statements, continuation statements or amendments may be filed at any
time in any jurisdiction.  Bank may at any time and form time to time file
financing statements, continuation statements and amendments thereto which
contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower.
 Borrower agrees to furnish any such information to Bank promptly upon request.
 In addition, Borrower shall at any time and from time to time take such steps
as Bank may reasonably request for Bank (i) to obtain an acknowledgement, in
form and substance satisfactory to Bank, of any bailee having possession of any
of the Collateral that the bailee holds such Collateral for Bank, (ii) to obtain
“control” (as defined in the Cod) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank , and (iii) otherwise to insure that continued perfection
and priority of Bank’s security interest in any of the Collateral and the
preservation of its rights therein.  Borrower hereby constitutes Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.  




7.11

Amendments and Waivers.  This Agreement may be amended and Borrower may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if Borrower shall obtain the Bank’s prior written consent to
each such amendment, action of omission to act.  No course of dealing and no
delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Bank on any future occasion.  




7.12

Terms of Agreement.  This Agreement shall continue in full force and effect so
long as any Obligations or obligation of Borrower to Bank shall be outstanding,
or the Bank shall have any obligation to extend any financial accommodation
hereunder, and is supplementary to each and every other agreement between
Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.  




7.13

Notices.  Any notice under or pursuant to this Agreement shall be a signed
writing or other authenticated record (within the meaning of Article 9 of the
Code).  Any notices under or pursuant to this Borrower or Bank, or if mailed by
registered or certified mail, return receipt requested, addressed to the





12













Borrower or Bank at the address set forth in this Agreement or as any party may
from time to time designate by written notice to the other party.  




7.14

Governing Law.  This Agreement shall take effect as a sealed instrument and has
been executed and completed and/or is to be performed in Michigan, and it and
all transactions thereunder or pursuant thereto shall be governed as to
interpretation, validity, effect, rights, duties and remedies of the parties
thereunder and in all other respects by the laws Michigan.




7.15

Reproductions.  This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).  




7.16

Jurisdiction and Venue.  Borrower irrevocably submits to the non-exclusive
jurisdiction of any Federal or state court sitting in Michigan, over any suit,
action of proceeding arising out of or relating to this Agreement.  Borrower
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to laying of the
venue of any such suit, action of proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum.  Borrower hereby
consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail,
postage prepaid, return receipt requested, to the Borrower’s address shown in
this Agreement or as notified to the Bank and (ii) by serving the same upon the
Borrower in any other manner otherwise permitted by law, and agrees that such
service shall in every respect be deemed effective service upon Borrower.  




7.17

JURY WAIVER.  THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HTEREBY AND
DOCUMETNS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN WAIVED.  THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.




Executed as an instrument under seal as of June 12, 2008.




Borrower:




AMC, Troy, Inc.







By:

/s/ T. Michael Ansley

Name:  T. Michael Ansley

Title: President




Accepted:  Charter One, a division of RBS Citizens, N.A.







By:

/s/ Monique R. LeGris

Name:

Monique R. LeGris

Title:

Vice President








13





